PROMISSORY NOTE







AMOUNT

USD $150,000

ISSUANCE DATE

March 10, 2014

MATURITY DATE

March 10, 2016

     




         FOR VALUE RECEIVED, Joseph Putegnat of 4653 Carmel Mountain
Rd. #308-511, San Diego, CA  92130 (the “Obligor”), hereby promises to pay to
the order of Portlogic Systems Inc. of 100 King Street West, Suite 5700,
Toronto, ON, Canada  M5X 1K7 (the “Holder”), the sum One Hundred Fifty Thousand
Dollars ($150,000) in the lawful currency of the United States together with
interest on the unpaid principal amount, upon the terms and conditions specified
below.




         1.    ADVANCES. The Obligor has received advanced amounts as investment
capital to start up operations (the “Advances”) totaling up to an aggregate of
US$150,000.  The aggregate unpaid principal balance outstanding, during the term
of this Note shall be referred to as the “Principal Amount.”




         2.     TERM. The Principal Amount of the Advances and all interest
accrued shall be due and payable and must be paid to the Holder no later than
March 10, 2016 (the “Maturity Date”).




         3.     RATE OF INTEREST. Interest payable on the Principal Amount shall
accrue at a fixed rate equal to the prime interest rate plus 1%. Interest shall
be calculated at the end of each month based on the outstanding Principal Amount
at the end of that month on the basis of a 365 day year. Outstanding interest is
due at the time the Principal Amount is due as set forth in this Note.  

 

         4.     PREPAYMENT. Prepayment of the Principal Amount and interest may
be made at any time, in any amount, without penalty.




         5.     NOTE DUE AND PAYABLE. The entire unpaid Principal Amount and
accrued interest under this Note shall become immediately due and payable upon
the insolvency of the Obligor, the commission of an act of bankruptcy by the
Obligor, the execution by the Obligor of a general assignment for the benefit of
creditors, or the filing by or against the Obligor of a petition in bankruptcy
or a petition for relief under the provisions of any bankruptcy, insolvency,
company creditors’ arrangement, similar statute, or any other statute applicable
to the relief of debtors, of the United States, Canada, or any other
jurisdiction, and the continuation of such petition without dismissal for a
period of 90 days or more.




         6.     WAIVER. No previous waiver and no failure or delay by the Holder
or the Obligor in acting with respect to the terms of this Note shall constitute
a waiver of any breach, default, or failure of condition under this Note or the
obligations secured thereby. A waiver or modification of any term of this Note
or of any of the obligations secured thereby must be made in writing and signed
by a duly authorized officer of the Holder and shall be limited to the express
terms of such waiver.




         The Obligor hereby expressly waives presentment and demand for payment
on the Maturity Date.




         7.     CONFLICTING AGREEMENTS. In the event of any inconsistencies
between the terms of this Note and the terms of any other document related to
any advances evidenced by this Note, the terms of this Note shall prevail.




         8.     GOVERNING LAW. This Note shall be construed in accordance with
the laws of the Province of Ontario, Canada and the laws of Canada applicable
therein, and the parties stipulate to the personal jurisdiction of the courts of
the Province of Ontario.










[The remainder of this page is intentionally left blank; Signature page to
follow.]




*    *    *    *    *







IN WITNESS WHEREOF, the parties hereto have executed this Promissory Note as of
the 10th day of March, 2014.










JOSEPH PUTEGNAT

PORTLOGIC SYSTEMS INC.










/s/ Joseph Putegnat

/s/ Jueane Thiessen

Obligor

Jueane Thiessen

Chief Financial Officer

Portlogic Systems Inc.






